El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Doña Zoila Rijos y Laza presentó demanda en la Corte de Distrito de San Juan alegando que Doña Encarnación Rijos y Correa había fallecido en esta ciudad el 20 de junio de 1902; que el testamento,, que aparece. otorgado por dicha señora el 26 de noviembre de 1901 es nulo por no ser auténtica la firma de la testadora, y que la demandante es hija natural reconocida de Juan Rijos Correa, hermano legítimo de Doña Encarnación. ’
, Benito Peña, uno de los demandados, álégó por vía de ex-cepción previa, que ‘la demanda no aducía' hechos suficientes para determinar una causa de acción, fundándose en que Zoila Rijos'como hija natural de'Juan Rijos, no tenía derecho a suceder 'abmtest&to ala hermana del último nombrada'Encar-nación-Rijos: La excepción fue declarada con lugar, y regis-trada sentencia desestimando la demanda, se interpuso contra ella el-presente recurso de apelación. ’ ' '
■ Coma-'puede-verse', sólo una cuestión' fundamental está *148envuelta en el recurso: la de si la hija natural reconocida es o no es heredera de la hermana legítima de su padre natural y en tal virtud si tiene o no tiene personalidad para solicitar la nulidad del testamento otorgado por la dicha hermana legítima de su padre natural.
De acuerdo con la ley y la jurisprudencia, dicha cuestión debe resolverse en la negativa.
Este caso debe regularse por las prescripciones del Código Civil antiguo, vigente a la fecha del fallecimiento de la señora Eijos Correa.
Esta señora murió bajo testamento y las prescripciones del código referentes a la herencia testada no confieren de-recho alguno a la demandante. Ni ella ni su propio padre, aun cuando hubiera estado vivo a la muerte de su hermana, tenían la condición de herederos forzosos.
Aceptando que el testamento fuera nulo y que deba consi-derarse a la señora Eijos Correa como muerta abintestato, tampoco las disposiciones del código favorecen en modo al-guno a la demandante.
El artículo 943 de dicho' código, copiado a la letra dice así:
“El hijo natural y el legitimado no tienen derecho a suceder abin-testato a. los hijos y. parientes legítimos del padre o madre que lo haya reconoci.do, ni ellos al hijo natural ni al legitimado.”
Los términos de dicho artículo son.tan claros que no admi-ten lugar a dudas de ningún género. Por disposición expresa del legislador el hijo natural, (en este caso la demandante) no tiene derecho a suceder abintestato al pariente legítimo de su padre natural, '(en este caso Doña Encarnación Eijos y Correa)- y siendo esto así,' es evidente qué dicho hijo natural no tiene tampoco personalidad para pedir la nulidad del testa-mentó otorgado por el pariente.legítimo de su padre natural, ya' ¿¡rué üo 'es párté iñtéresada en. ía herencia.
' Ademas, la cuestión suscitada no es nueva ante este tribunal. lía sido ya resuelta, en el sentido. expuesto, en el caso *149de la Sucesión Pagán v. Pagán et al., 17 D. P. R., 145, y ninguno de los razonamientos consignados en su alegato por el distinguido abogado de la parte apelante, destruye a nuestro juicio los fundamentos de la decisión de esta corte que se basó en la letra misma de la .ley, en los precedentes bistóricos y en la opinión de los comentaristas. En el caso de Correa et al. v. Correa et al., 18 D. P. R., 117, se estudió también la cues^ tión de los derechos hereditarios de la sucesión ilegítima y se llegó a la conclusión de que los hijos naturales reconocidos no tienen derecho a heredar abintestato al padre legítimo de su padre natural, de acuerdo con las prescripciones del Có-digo Civil antiguo. Sus razonamientos pueden aplicarse para ilustrar el punto debatido en este pleito.
El recurso establecido debe declararse sin lugar y confir-marse la sentencia lapelada.

Confirmada.

Jueces concurrentes: Sres.” Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.